Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                             Illinois Official Reports                      the accuracy and
                                                                            integrity of this
                                                                            document
                                    Appellate Court                         Date: 2019.04.23
                                                                            10:19:39 -05'00'



        Takiff Properties Group Ltd. #2 v. GTI Life, Inc., 2018 IL App (1st) 171477



Appellate Court         THE TAKIFF PROPERTIES GROUP LTD. #2, Plaintiff-Appellee, v.
Caption                 GTI LIFE, INC., and GUY IANTONI, Defendants-Appellants.



District & No.          First District, Second Division
                        Docket No. 1-17-1477



Filed                   December 26, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 2015-
Review                  M1-114035; the Hon. Patricia S. Spratt, Judge, presiding.



Judgment                Affirmed.


Counsel on              Thomas J. Nitschke, of Blaise & Nitschke, P.C., of Chicago, for
Appeal                  appellants.

                        Arnold H. Landis, of Law Offices of Arnold H. Landis, P.C., of
                        Chicago, for appellee.



Panel                   JUSTICE LAVIN delivered the judgment of the court, with opinion.
                        Presiding Justice Mason concurred in the judgment and opinion.
                        Justice Hyman specially concurred, with opinion.
                                              OPINION

¶1       The Takiff Properties Group Ltd. #2, the plaintiff-landlord in this dispute, entered into a
     commercial lease with GTI Life, Inc., the defendant-tenant. Defendant Guy Iantoni served as
     tenant’s guarantor.1 Following a bench trial, the court entered judgment in landlord’s favor
     with respect to its claim that tenant, which had abandoned the property, owed overdue rent.
     The court also found that the lease contractually waived landlord’s obligation to mitigate
     damages under section 9-213.1 of the Code of Civil Procedure (735 ILCS 5/9-213.1 (West
     2014)). On appeal, tenant asserts that the trial court should have entered judgment in its favor
     because parties cannot contractually negate section 9-213.1 and, even if they can, landlord
     waived its right to assert any contractual waiver. Tenant also contends landlord failed to
     present evidence that it attempted to mitigate its damages. For the following reasons, we affirm
     the trial court’s judgment.

¶2                                           I. Background
¶3       In 2008, landlord leased to tenant the property located at 633 Skokie Boulevard, Suite 250,
     Northbrook, Illinois. Although the lease was initially for one year, it was extended through
     October 31, 2014, with an eventual increase in rent to $2167 per month. The lease contained
     several cumulative remedies benefitting landlord, including the following:
                 “If the Lessee abandons the premises or otherwise entitles the Lessor so to elect,
             and the Lessor elects to terminate the Lessee’s right to possession only, without
             terminating the lease, the Lessor may, at the Lessor’s option enter into the premises,
             *** and take and hold possession thereof. *** Upon and after entry into possession
             without termination of the lease, the Lessor may, but need not, relet the premises or any
             part thereof for the account of the Lessee to any person, firm or corporation other than
             the Lessee for such rent, for such time and upon such terms as the Lessor in the
             Lessor’s sole discretion shall determine, and the Lessor shall not be required to accept
             any Lessee offered by the Lessee or to observe any instructions given by the Lessee
             about such reletting.”2 (Emphases added.)
¶4       On June 25, 2015, landlord filed a complaint alleging that tenant owed $18,309.97 in
     unpaid rent as well as attorney fees and costs. Ultimately, tenant filed an answer admitting that
     “a certain amount of money” had not been paid but denying that the amount due was
     $18,309.97. As an affirmative defense, tenant alleged that landlord failed to exercise
     reasonable diligence to mitigate its damages. Specifically, landlord knew or should have
     known that tenant no longer possessed the premises after March 2014. Yet, landlord made no
     effort to relet the premises until approximately the summer of 2014. Tenant alleged that
     because landlord failed to mitigate damages, it was not entitled to any unpaid rent. Landlord
     did not file a response to the defense raised.
¶5       The matter proceeded to trial on February 15, 2017. No court reporter was present but the
     parties submitted bystander reports for the trial court’s approval. According to landlord’s
     proposed bystander’s report, Steve Freeman testified on landlord’s behalf that it relet the

        1
         For purposes of this opinion, “tenant” will refer to both GTI Life, Inc., and Iantoni.
        2
         We note there is no suggestion that landlord terminated the lease upon tenant’s abandonment.

                                                  -2-
       premises on August 1, 2014, prior to the lease expiration, and did not charge tenant rent for the
       remaining period. On cross-examination, “Freeman testified that he had no personal
       knowledge of the specific steps that [landlord] took to relet the Premises but that he believed
       the Premises were listed.” Landlord’s bystander report further stated that Iantoni testified, on
       tenant’s behalf, that certain personal property left on the premises was not returned.
¶6         The bystander’s report submitted by landlord concluded that after hearing argument and
       considering the testimony as well as the documents admitted into evidence, the court entered
       judgment in landlord’s favor for $21,616.30. In addition, “[t]he court found that [tenant] had
       contractually waived [landlord’s] duty to mitigate,” and the court rejected the suggestion that
       such duty could not be contractually waived. The trial court subsequently certified landlord’s
       bystander’s report, to the exclusion of the report submitted by tenant, and added that tenant
       “provided no legal authority for [its] position that the waiver of mitigation in the lease is
       unenforceable.”
¶7         Tenant moved for the court to reconsider, arguing that Freeman admitted he had no
       knowledge of any actions taken to mitigate landlord’s damages and that parties could not
       contract away landlord’s “statutory duty to mitigate damages.” See id. They argued that
       landlord attempted to contract itself out of its statutory duty through the lease’s language
       stating that the landlord could, but was not required to, relet the premises. Tenant did not,
       however, identify any case stating that a statutory duty, let alone, this statutory duty, could not
       be contractually waived. According to the proposed bystander’s report certified by the court,
       the trial court denied the motion to reconsider, finding that tenant had not pled that landlord
       had a statutory duty to mitigate, as opposed to a common law duty.

¶8                                              II. Analysis
¶9         On appeal, tenant asserts that (1) landlord failed to present evidence of mitigation,
       (2) landlord waived its right to assert the contractual provision excusing it from reletting the
       premises, and (3) the parties could not have contracted away landlord’s statutory duty to
       mitigate damages. We first examine the nature of section 9-213.1.

¶ 10                               A. Section 9-213.1: Duty or Defense
¶ 11        “After January 1, 1984, a landlord or his or her agent shall take reasonable measures to
       mitigate the damages recoverable against a defaulting lessee.” Id. The doctrine of mitigation is
       often characterized as imposing a “duty” on an injured party, but this characterization is
       inaccurate. St. George Chicago, Inc. v. George J. Murges & Associates, Ltd., 296 Ill. App. 3d
285, 293 (1998); Timothy J. Patenode & William J. Dorsey, Tenant Defaults and Landlord
       Remedies, in Commercial Landlord-Tenant Practice § 8.23, at 8-19 (Ill. Inst. for Cont. Legal
       Educ. 2015) (stating that “the duty to mitigate is not correctly spoken of as a duty”). The
       injured party incurs no liability for failing to act; rather, his recovery is reduced by the amount
       of loss he could have avoided incurring. St. George Chicago, Inc., 296 Ill. App. 3d at 293
       (citing Restatement (Second) of Contracts § 350, cmt. b, at 127 (1981)). This confusion is
       reflected in the parties’ pleadings, which refer to section 9-213.1 both as a duty and as an
       affirmative defense.
¶ 12        Moreover, as this court has previously observed, section 9-213.1 left out many details.
       Snyder v. Ambrose, 266 Ill. App. 3d 163, 166 (1994). More than 30 years after the statute was
       enacted, many details are still wanting. The statute’s language does not identify where the

                                                    -3-
       burden lies, although our appellate court has determined it lies with the landlord. See id.
       Pertinent to this appeal, the statute does not clearly indicate whether the legislature intended to
       eliminate contracting parties’ ability to excuse a landlord from attempting to mitigate damages.
       Cf. City of Evanston v. Create, Inc., 85 Ill. 2d 101, 106, 114-15 (1981) (where the parties
       apparently did not dispute that an ordinance, requiring landlords to “make a good faith effort to
       rent [property] at a fair rental,” intended to foreclose contractual waiver of such duty, the
       supreme court rejected the landlord’s assertion that the ordinance impermissibly interfered
       with the right to contract (internal quotation marks omitted)).
¶ 13        Tenant contends that as a categorical rule, parties cannot waive statutory requirements. Our
       supreme court, however, has held that they can. Smith v. Freeman, 232 Ill. 2d 218, 228 (2009).
       Generally, individuals may waive statutory rights, so long as the waiver is voluntary, knowing,
       and intentional. Elsener v. Brown, 2013 IL App (2d) 120209, ¶ 83; see also State of Illinois
       Department of Central Management Services v. State of Illinois Labor Relations Board, State
       Panel, 373 Ill. App. 3d 242, 255 (2007) (stating that a labor agreement can contain a
       contractual waiver of a statutory right if the waiver is unmistakable and clear). That being said,
       the State can adopt statutes impinging on private parties’ ability to contract. City of Evanston,
85 Ill. 2d at 114. The question is whether the legislature intended to do so here.
¶ 14        Given that section 9-213.1 is riddled with ambiguities, we now consider the legislative
       history of this statute, something that the handful of cases addressing this statute have not
       previously done. See Commonwealth Edison Co. v. Illinois Commerce Comm’n, 2014 IL App
       (1st) 132011, ¶ 33 (stating that a statute is ambiguous where its meaning cannot be interpreted
       from the statute’s plain language). As our supreme court has stated, legislative history and
       debates constitute “[v]aluable construction aids in interpreting an ambiguous statute.” (Internal
       quotation marks omitted.) Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 15 (citing
       Advincula v. United Blood Services, 176 Ill. 2d 1, 19 (1996)). We begin with the state of the
       law prior to the statute’s enactment.
¶ 15        Pursuant to the common-law doctrine of mitigation of damages, a plaintiff asserting a
       breach of contract claim cannot recover losses that it could have reasonably avoided. Boyer v.
       Buol Properties, 2014 IL App (1st) 132780, ¶ 67 (citing Restatement (Second) of Contracts
       § 350 (1981)). This doctrine has long constituted an affirmative defense to be pleaded and
       proved by the defendant. Rozny v. Marnul, 43 Ill. 2d 54, 73 (1969). Additionally, defense
       counsel conceded at oral arguments in this appeal that the common law duty to mitigate
       damages can be contractually waived. That being said, before section 9-213.1 was enacted,
       Illinois was divided as to whether landlords had a common law duty to mitigate damages
       where a tenant abandoned the premises. See In re Estate of Conklin, 116 Ill. App. 3d 426, 429
       (1983). One line of authority held that a landlord had absolutely no duty to mitigate, a second
       dictated that the general rule requiring a party to mitigate damages applied equally to
       landlords, and a third found that a landlord’s duty was limited to accepting suitable subtenants
       when offered. See id.
¶ 16        In 1983, the House of Representatives presented the statute in question, which remains
       substantially the same today. According to Representative Preston:
                “House Bill 986 amends the Code of Civil Procedure to require a landlord to take
                reasonable steps to mitigate damages against a tenant who is in default. *** In all areas
                of contract law in this state, without exception, except for the one that I’m going to
                mention, the nondefaulting, the nonbreaching party has a duty, imposed by law, to take

                                                    -4-
                reasonable steps to try to reduce the damages against the party who is in default. That is
                true in every contract in Illinois and throughout the United States, except in Illinois for
                landlord-tenant contract, which we normally call leases. Through a throwback to Old
                English Common Law, a landlord does not have to do anything to try to reduce the
                damages against a tenant in default. As a matter of fact, landlords do it anyway, even
                though they don’t have to, because it’s, frankly, crazy not to try to do something to
                reduce your damages ***. *** I have to take reasonable measures to try to mitigate or
                reduce those damages. That is all that this Bill does in landlord-tenant lease situations.
                It requires reasonable measures to try to reduce the amount of damages. Now, this
                sounds like this is really changing the law a great deal, but, in fact, it’s not changing the
                law almost at all.” (Emphasis added.) 83 Ill. Gen. Assem., House Proceedings, May 12,
                1983, at 63 (statements of Representative Preston).
¶ 17       Representative Preston’s remarks show that the legislature enacted section 9-213.1 to
       ensure that landlords have the same duty to mitigate damages that other contracting parties
       have. To the extent that the trial court drew a distinction here between a landlord’s common
       law duty to mitigate and its statutory duty to mitigate, no meaningful distinction exists. The
       statute adopted the same common law duty that applied to every other contracting party: no
       more, no less. A lack of mitigation remains an affirmative defense. Furthermore, prior
       decisions applying section 9-213.1 do not change our determination.
¶ 18       In Snyder, the defendant-tenant’s attorney attempted to cross-examine the
       plaintiff-landlord as to his efforts to mitigate damages. Snyder, 266 Ill. App. 3d at 165. When
       the landlord objected to such questioning in the absence of a pled defense alleging the failure to
       mitigate damages, the trial court sustained the objection. Id. On appeal, the reviewing court
       acknowledged that section 9-213.1 left out many details, including who had the burden of
       proof, but the court did not engage in statutory interpretation of this ambiguous statute. The
       court did not consider Representative Preston’s statements before the House of
       Representatives. Id.
¶ 19       The reviewing court found that a landlord should shoulder the burden of showing
       mitigation given that such evidence was chiefly within the landlord’s control. Id. at 166.
       “ ‘Where a party alone possesses information concerning a disputed issue of fact and fails to
       bring forward that information, and it is shown that it can be produced by him alone, a
       presumption arises in favor of his adversary’s claim of fact.’ ” Id. (quoting Belding v. Belding,
       358 Ill. 216, 220-21 (1934)). The reviewing court found that the landlord was in the best
       position to present evidence on mitigation and requiring the tenant to show a lack of mitigation
       would impose an arduous task. Id. at 167. Moreover, the reviewing court found it was error for
       the trial court to find the landlord would be surprised at having to prove he mitigated damages,
       something he had an affirmative duty to do under section 9-213.1. Id. at 165. Because the
       landlord presented no evidence of mitigation, the reviewing court reversed the judgment
       previously entered in his favor and remanded for further proceedings. Id. at 167.
¶ 20       Four years after Snyder, in St. George Chicago, Inc., the appellate court revisited section
       9-213.1. The contractual provision there entitled the plaintiff-landlord to recover the present
       value of the lease rent for the unexpired term less the present fair rental value for the unexpired
       term. St. George Chicago, Inc., 296 Ill. App. 3d at 290. Rather than considering whether the
       landlord’s conduct satisfied its statutory duty to mitigate, the court framed the issue as whether
       the lease provision itself satisfied the landlord’s statutory duty to mitigate. Id.

                                                     -5-
¶ 21       The reviewing court found that while a defaulting tenant could theoretically extinguish
       liability if a property was immediately relet, this was unlikely and the challenged lease
       provision created a best case scenario by limiting any liability to the excess of the lease rate
       over the market rate. Consequently, the lease provision accomplished what the statute intended
       without any risk to the tenant that efforts to relet might be unsuccessful. Id. at 291. The
       reviewing court concluded that the landlord’s “actual efforts in mitigation” were irrelevant to
       the period following the termination of the lease but that, conversely, the landlord “must
       demonstrate actual reasonable measures to mitigate damages” to recover unpaid rent for the
       four months before the lease was terminated. Id. at 291-92. St. George Chicago, Inc., did not
       specifically address whether parties can contractually waive the requirement of section
       9-213.1.3
¶ 22       To assist the trial court on remand, the court in St. George Chicago, Inc., agreed with
       Snyder that a landlord should bear the burden of demonstrating mitigation, contrary to the
       general rule requiring a defendant to plead and prove a lack of mitigation. Id. at 292-93.That
       being said, the reviewing court disagreed with Snyder to the extent it required proof of
       mitigation as a prerequisite to recovering damages. Id. at 293. Following St. George Chicago,
       Inc., it is generally settled that where a landlord cannot demonstrate that it took reasonable
       steps to mitigate damages, the award of any damages will be reduced by those losses the
       landlord could reasonably have avoided. Danada Square, LLC v. KFC National Management
       Co., 392 Ill. App. 3d 598, 608, 610 (2009).
¶ 23       We question aspects of both Snyder and St. George Chicago, Inc. We disagree with
       Snyder’s suggestion that section 9-213.1 transformed the mitigation doctrine into something
       other than an affirmative defense to be alleged, if not proven, by the defendant-tenant. See also
       Timothy J. Patenode & William J. Dorsey, Tenant Defaults and Landlord Remedies, in
       Commercial Landlord-Tenant Practice § 8.23, at 8-18 to -19 (Ill. Inst. for Cont. Legal Educ.
       2015) (stating “[t]he authors believe that there is a good-faith basis for reversing the holdings
       of St. George and Snyder” because the statute could have been intended to merely reconcile the
       differing lines of authority regarding a landlord’s duty to mitigate). Contrary to Snyder, we
       also find that having notice of one’s obligations outside the courtroom is substantially different
       from having notice of what one must be prepared to defend against inside the courtroom.
       Furthermore, St. George Chicago, Inc., considered mitigation of the tenant’s liability, not the
       landlord’s mitigation of its damages, as called for by the statute. Because neither case
       considered whether a tenant may contractually waive its statutory right to assert a lack of
       mitigation as an affirmative defense, we find those cases do not preclude contractual waiver of
       the statute. But see Timothy J. Patenode & William J. Dorsey, Tenant Defaults and Landlord
       Remedies, in Commercial Landlord-Tenant Practice § 8.23, at 8-18 (Ill. Inst. for Const. Legal
       Educ. 2015) (stating that “[a]lthough there is no case clearly on point, the careful practitioner
       should assume that the enactment repeals earlier cases holding that the duty of mitigation is
       waivable by the tenant”). Simply put, tenant has not shown that parties cannot contractually
       waive the obligation and corresponding right found in section 9-213.1. With that, we turn to

           3
            Another contractual provision purported to excuse the landlord from reletting the property if the
       lease itself was not terminated. St. George Chicago, Inc., 296 Ill. App. 3d at 291. Because the lease was
       terminated, the reviewing court found it did not need to consider whether that provision was contrary to
       law. Id.

                                                       -6-
       the case before us.

¶ 24                                        B. Contractual Waiver
¶ 25       Tenant contends that landlord waived its right to assert the contractual provision that
       excused it from reletting the property. While we agree with landlord that this argument lacks
       cohesion (see Velocity Investments, LLC v. Alston, 397 Ill. App. 3d 296, 297 (2010)), we find
       the thrust of the argument to be as follows: (1) landlord, by failing to respond to the affirmative
       defense raised, admitted that it failed to mitigate damages; (2) landlord’s admission that it
       failed to mitigate damages is inconsistent with its assertion that it was not required to mitigate
       damages and that, in any event, it did mitigate damages; and (3) landlord’s admission waived
       the right to present those inconsistent arguments.
¶ 26       A contracting party may waive a contractual provision intended to benefit that contracting
       party. Barker v. Leonard, 253 Ill. App. 3d 661, 663 (1994). Actions suggesting that the party
       will not require strict compliance with the beneficial provision may be evidence of waiver. Id.
       Furthermore, courts may find implied waiver of a legal right where the party against whom
       waiver is being asserted takes actions that are inconsistent with anything other than an
       intention to waive that legal right. Id.
¶ 27       Landlord first disputes that by neglecting to respond to the affirmative defense, landlord
       admitted it failed to mitigate damages. See 735 ILCS 5/2-610 (West 2014); Pancoe v. Singh,
       376 Ill. App. 3d 900, 908 (2007) (stating that the failure to reply to an affirmative defense
       generally results in an admission). Specifically, landlord notes that a defendant waives the
       right to challenge the plaintiff’s failure to reply to an affirmative defense where the defendant
       introduces evidence supporting that defense. Pancoe, 376 Ill. App. 3d at 908. Landlord cites
       defense counsel’s cross-examination of Freeman. For those keeping track, landlord essentially
       contends that tenant waived the right to assert landlord’s alleged waiver of tenant’s contractual
       waiver.
¶ 28       Tenant responds, however, that defense counsel questioned Freeman regarding his
       inability to testify regarding landlord’s efforts to mitigate damages, not landlord’s actual lack
       of effort to mitigate damages. We are not persuaded. Not only is tenant splitting hairs, but there
       would be no reason to ask Freeman about his knowledge of mitigation, or lack thereof, unless
       defense counsel was attempting to show that landlord had not engaged in mitigation. Thus,
       tenant waived the right to require an answer to its affirmative defense. It follows that landlord
       did not admit that it failed to mitigate damages. Furthermore, landlord’s lack of response did
       not unequivocally reflect an intention to waive its contractual right not to relet the premises.
¶ 29       Here, two commercial parties entered into a commercial lease purporting to waive tenant’s
       right to have landlord attempt to relet the property upon tenant’s default. Tenant has identified
       no policy preventing the enforcement of the contract in these particular circumstances. See
       Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 64-65 (2006) (stating that a private
       contractual provision is not contrary to public policy unless it clearly contradicts that which the
       constitution, statutes, or case law have declared to be public policy or it is manifestly injurious
       to the public’s welfare). There is no suggestion that there is a disparity in bargaining power
       between these commercial entities. Consequently, tenant has not shown that the trial court
       erred in enforcing the lease provision that excused landlord from reletting the premises.



                                                    -7-
¶ 30                                          III. Conclusion
¶ 31       Section 9-213.1 merely extended to tenants the same common law affirmative defense
       previously available to every other litigant. Here, however, tenant contractually waived that
       affirmative defense. Absent any reason why this contractual waiver should not be enforced, we
       affirm the trial court’s judgment. In light of our determination, we need not consider whether
       landlord presented sufficient evidence that it mitigated its damages.
¶ 32       For the foregoing reasons, we affirm the trial court’s judgment.

¶ 33      Affirmed.

¶ 34        JUSTICE HYMAN, specially concurring:
¶ 35        I concur in the result but write separately because I disagree with the majority’s
       consideration of—much less reliance on—“legislative history” in determining whether the
       landlord had a duty under section 9-213.1 to mitigate damages. 735 ILCS 5/9-213.1 (West
       2014). The majority writes that section 9-213.1 is “wanting” in detail and “riddled with
       ambiguities” and turns to comments made during debate in the House of Representatives to
       divine its meaning. I would refrain from doing so because, as a tool of construction, legislative
       history renders a narrative of little value and, besides, is unnecessary to resolve the issue before
       us.
¶ 36        The use of legislative history in construing a statute’s meaning is often problematic even
       when interpreting an ambiguous statute. As Justice Scalia noted, “[w]e are governed by laws,
       not by the intentions of legislators.” Conroy v. Aniskoff, 507 U.S. 511, 519 (1993) (Scalia, J.,
       concurring). “[L]egislators do not make laws by making speeches on the floor of the legislative
       chamber.” Town of the City of Bloomington v. Bloomington Township, 233 Ill. App. 3d 724,
       736 (1992). “They make laws by majority vote on a specifically worded bill that has been read
       three times before each house and distributed to each legislator.” Id.; see also Ill. Const. 1970,
       art. IV, § 8(c), (d). “Neither the disclosed nor undisclosed intent of a legislator *** becomes
       law; only the bill as it reads when passed becomes law.” (Emphasis omitted.) Town of the City
       of Bloomington, 233 Ill. App. 3d at 736.
¶ 37        Moreover, statements made by individual legislators during floor debates or in committee
       reports do not necessarily reflect the intent of those who ultimately voted to enact the law. For
       instance, the majority focuses solely on the remarks of Representative Preston. The comments
       of one legislator cannot be deemed reflective of the views of the entire body. Indeed some, if
       not many, legislators might not have heard the comments or been aware of them when they
       voted. See, e.g., Krohe v. City of Bloomington, 329 Ill. App. 3d 1133, 1139 (2002) (Steigmann,
       J., dissenting); McKinley Foundation at the University of Illinois v. Illinois Department of
       Labor, 404 Ill. App. 3d 1115, 1128 (2010) (legislators do not delegate to their colleagues who
       choose to speak about a bill “the authority to define what it means. Instead, the senators who
       choose not to speak on the bill are entirely justified in relying upon the words it contains, not
       the remarks of their colleagues construing those words in whatever fashion they wish.”); see
       also Frank H. Easterbrook, Text, History, and Structure in Statutory Interpretation, 17 Harv.
       J.L. & Pub. Pol’y 61, 68 (1994) (arguing legislative history is unreliable because legislative
       intent is “elusive for a natural person, fictive for a collective body”).



                                                    -8-
¶ 38       And comments by legislators may not express their own views about the meaning and
       intent of a statute but the views of third parties, such as interest groups and lobbyists. See Jack
       Schwartz & Amanda Stakem Conn, The Court of Appeals at the Cocktail Party: The Use and
       Misuse of Legislative History, 54 Md. L. Rev. 432, 455 (1995) (noting, “[e]xcessive reliance
       on legislative history invites lobbyists to try to win indirectly, through the legislative history,
       what they lack the votes to win directly”). Although I would not suggest Representative
       Preston’s remarks were anything other than his own, they do represent the views of a single
       legislator in one of two legislative bodies that passed the statute (it should be noted that
       throughout his service in Springfield, Representative Preston earned a reputation as a
       responsible, independent, and effective legislator). To the extent the comments can ever
       properly be deemed “legislative history,” I reject the notion that this court should rely on them
       in construing section 9-213.1.
¶ 39       A court’s primary function in interpreting a statute involves determining and giving effect
       to the legislature’s intent in enacting the statute. And legislative intent best reveals itself
       through the language of the statute. See Walker v. Rogers, 272 Ill. App. 3d 86, 90 (1995). A
       court construing a statute should read it as a whole, give the statutory language its plain
       meaning, and import to the statute the fullest possible meaning to which it is susceptible.
       Central Illinois Public Service Co. v. Illinois Commerce Comm’n, 268 Ill. App. 3d 471, 484
       (1994). Thus, while a court may properly consult dictionaries and other appropriate sources in
       interpreting the meaning of ambiguous terms contained in a statute, the intent of any individual
       legislators before enacting a statute, arguably, has no compelling or functional relevance.
¶ 40       Furthermore, the majority’s resort to legislative history does nothing to clarify the waiver
       issue. Our supreme court has held that parties may waive statutory requirements, such as
       section 9-213.1’s directive that a landlord take reasonable measures to mitigate damages. See
       Smith v. Freeman, 232 Ill. 2d 218, 228 (2009). The parties’ lease absolved the landlord of any
       duty to mitigate damages. Thus, I would stay clear of the murky and turgid waters of legislative
       history.




                                                    -9-